Citation Nr: 9928720	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for dislocation of the 
right shoulder.

3.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a temporary total evaluation because of 
treatment requiring convalescence for service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a back disability secondary to a serviced 
connected disability; a December 1996 rating decision, which 
granted entitlement to service connection for bursitis of the 
right shoulder but assigned only a 10 percent disability 
rating; an April 1998 decision, which denied entitlement to 
service connection for dislocation of the right shoulder; and 
a May 1998 rating decision, which denied entitlement to a 
temporary total evaluation because of treatment requiring 
convalescence for service connected disabilities.  The 
appellant and his spouse appeared at a hearing held at the RO 
on January 7, 1998.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

In March 1997 the appellant responded to a letter from the 
Board, which is not contained in the record, and requested a 
personal hearing before a member of the Board at the New 
Orleans, Louisiana, RO.  The Board forwarded this request to 
the RO in December 1997.  In January 1998, the appellant and 
his spouse appeared at a hearing before the local hearing 
officer at the RO.  However, the appellant's request for a 
hearing before the Board has not been complied with.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board sitting in the New Orleans, 
Louisiana, RO.

Following completion for the requested development, the 
appellant's claims should be returned to the Board for 
further consideration.  No action is required of the 
appellant until he is contacted by the regional office.  The 
purpose of this REMAND is to ensure full compliance with due 
process requirements.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












